Citation Nr: 1541304	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-09 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE


Entitlement to an effective date prior to August 8, 2011, for the award of service connection for diabetes mellitus and associated conditions.


REPRESENTATION


Veteran represented by:	Daniel Smith, Attorney at Law



ATTORNEY FOR THE BOARD


Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the RO.

In April 2015 the Board remanded the claim for further development.  After completion of the requested development, the case has been returned to the Board.  The Agency of Original Jurisdiction (AOJ) is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Regulations were amended to allow service connection for type II diabetes mellitus on a presumptive basis on May 8, 2001.

2.  The Veteran filed an initial claim for service connection for type II diabetes mellitus received by the RO on August 8, 2011; neither an informal nor a formal claim for benefits for diabetes mellitus or any related complication-to include peripheral neuropathy of the extremities-was received prior to that date.   

3.  There is no credible evidence of type II diabetes mellitus manifestations on or prior to May 8, 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 8, 2011, for the award of service connection of diabetes mellitus type II are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2012, prior to the November 2012 and December 2012 rating decisions, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims for earlier effective dates for the grant of service connection for diabetes mellitus and associated disabilities arise from his disagreement with the effective dates assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Regarding the duty to assist, service treatment records have been associated with the claims file, as have all identified and available treatment records.  The Veteran was provided with VA examinations, the reports of which reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim decided below.

Effective Date earlier than August 8, 2011

Initially, the Board notes that the Veteran did not file a claim for service connection for a covered herbicide disease prior to August 8, 2011.  Covered herbicide diseases include type II diabetes mellitus.  See 38 C.F.R. § 3.309(e) (2015).  Since there had been no prior claim regarding claims related to herbicide exposure, the Nehmer provisions are not applicable.  See 38 C.F.R. § 3.816 (2015).

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

However, there is an exception found at 38 U.S.C.A. § 5110(g): Subject to the provisions of section 5101 of this title, where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.

The corresponding regulation notes that in order for a claimant to be eligible for a retroactive payment the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).   

In this case, the Veteran is seeking an effective date earlier than August 8, 2011, for the grant of service connection for type II diabetes mellitus and associated disabilities.  

In his notice of disagreement, the Veteran argues that the effective date for entitlement to service connection for diabetes mellitus, type II, and related disabilities, should be August 10, 2010, one year prior to the date he filed his claim.  He indicated that this is the appropriate date according to the liberalizing rules that apply to disabilities recognized by VA to be related to herbicide exposure.  

The Veteran's claim for service connection for diabetes mellitus was received August 8, 2011.  On review, the Veteran does not allege and the Board does not find correspondence or other evidence prior to the August 8, 2011 statement that could be reasonably construed as a claim for service connection for diabetes mellitus or any related complication.   

Medical evidence shows that diabetes was first noted in 2010.  For example, VA treatment records first show a diagnosis of diabetes in December 2010, and after reviewing the Veteran's history and interviewing the Veteran, a VA examiner in October 2012 found that the Veteran had diabetes mellitus, type II, diagnosed in 2010.

Given the above, the Board finds that the Veteran's claim for an earlier effective date is not warranted.  

The Board notes that there is simply no evidence that the Veteran filed a claim for service connection for diabetes mellitus or related complications prior to August 8, 2011.  There was no claim, informal claim, or intent to file such a claim prior to August 8, 2011.  38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2014).  The Board is aware that regulations regarding filing a claim were recently amended; however, given the dates involved in this case the regulations in effect in 2014, prior to the regulation amendment, are for application.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  

Next, the Board has considered the effect of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Here, the effective date of the regulation which added type II diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.  The Veteran was diagnosed with type II diabetes mellitus in December 2010.  As the Veteran did not have diabetes mellitus on the effective date of the liberalizing law, retroactive payment under 38 C.F.R. § 3.114 is not available.  See 38 U.S.C.A. § 5110(g).

As the preponderance of the evidence is against an earlier effective date for the grant of service connection for type II diabetes mellitus and associated disabilities, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to August 8, 2011, for the grant of service connection for type II diabetes mellitus with associated disabilities, is denied.  




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


